Hastings, J.,
dissenting.
The effect of the majority opinion is to reduce by 4 years and 26 days the clear and explicit sentences of *245the District Court. This was accomplished by a somewhat strained application of the rule laid down in State v. Shaw, 202 Neb. 766, 277 N.W.2d 106 (1979), under similar but significantly distinguishable circumstances.
In Shaw, at the time he was returned to the trial court for sentencing pursuant to our order, he was being held in the penitentiary solely because of his commitment as a sexual sociopath. He had no liability to the State of Nebraska for penal servitude other than that for the crime of sexual assault. Therefore, it was entirely proper that he be given credit against his obligation under a sentence for that crime for the time which he had already served.
Here, however, at the time of the court’s entry of the order of commitment as a sexual sociopath, the defendant had been sentenced to the penitentiary for crimes other than the sexual crimes and had begun to serve those sentences. Until he had completed those sentences, he was not free to begin any period of confinement for different crimes.
Nevertheless, as a result of our opinion today, it appears that defendant will receive credit against both his sentences for robbery and sexual assault for the same period of time served, contrary to the stated intention of the District Court. I disagree with that result.
Boslaugh and Clinton, JJ., join in this dissent.